Citation Nr: 1452819	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-08 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at a private medical facility in July 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 decision by a Department of Veterans Affairs (VA) facility in Battle Creek, Michigan.  Jurisdiction over the Veteran's claims file resides with the Detroit Regional Office (RO).

The Veteran and his wife provided testimony at a July 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran reasonably believed that care at a VA or federal facility in July 2011 was not available to him.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at a private medical facility in July 2011 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks reimbursement for medical expenses he incurred in July 2011 for treatment received at the emergency room of Borgess Medical Center.  VA has denied payment or reimbursement for the treatment rendered, as it determined that a VA facility was available.  

As discussed in detail below, the Board finds that reimbursement is warranted. 

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54 (2014).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance, as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have been granted service connection for at least one disability at the time they sought treatment.  

Here, the Veteran is in receipt of service connection for PTSD, coronary artery disease, osteoarthritis of the left elbow, and malaria, and has had a combined 100 percent disability rating since January 2010.  Therefore, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a)(3) and 38 C.F.R. § 17.120(a)(3), VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where the care and services rendered were for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability; the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and when treatment at a VA or federal facility was not feasibly available.

In this case, the Veteran sought treatment at the Borgess Medical Center for chest and right arm pain, as he thought he was experiencing a heart attack or stroke.  At the Board hearing, he testified that he went to what he thought was the closest medical facility, and that he believed that the VA Medical Center did not open until 8 a.m. (VA notes indicate that treatment at the private facility was rendered beginning at 7:40 a.m.).  Moreover, he testified that he had previously called the nearest VA Medical Center (in this case, Battle Creek VA Medical Center), and that the recording on the main number instructs veterans to dial 911 in the case of a life-threatening emergency.    

VA has denied the claim, finding that a VA medical facility was available.  

In reviewing the evidence, the Board finds that the first two criteria of the framework for reimbursement are met.  The Veteran was considered permanently and totally disabled at the time of the private treatment.  Further, the Veteran initially sought treatment for a condition for which a reasonable person could have expected that delay in seeking attention could have been hazardous to life or health. 

Further, the third criterion for reimbursement of medical expenses is met.  The attorney for the Board contacted the Battle Creek VA Medical Center and was informed that the urgent care clinic at that facility is open 24 hours a day, 7 days a week, and that veterans are informed that the clinic is always available to them for treatment.  The walk-in clinic, however, is only open during business hours, beginning at 8 a.m.  Moreover, the attorney for the Board also contacted the VA Medical Center by telephone, and the recording instructs veterans to hang up and dial 911 in the case of an emergency, as the Veteran testified.  

The Board finds, therefore, that a reasonable person could find the VA Medical Center's telephone recording to be confusing, and, further, that the Veteran reasonably believed that VA's clinic was not available to him at the time he sought treatment.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that treatment at a VA or federal facility was, effectively, not feasibly available in July 2011.

As the Board has found that the Veteran is permanently and totally disabled, sought emergent treatment, and that care at a VA or federal facility was effectively unavailable, the criteria for the payment or reimbursement of unauthorized medical expenses in July 2011 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2014).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Reimbursement of unauthorized medical expenses incurred at a private medical facility in July 2011 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


